  Case 8:15-cv-00011-TPB-CPT Document
                                Exhibit153-1
                                        A    Filed 02/11/20 Page 1 of 3 PageID 1728




That this is a False submission can be attested to by Tracey Ann Pratt who accompanied
           Smith to the hearing and who knows all the facts of this entire case.

 Ms. Boone first gave Smith a copy of the “Evidence” in the courtroom just prior to the
 start of the hearing. The Evidence was NEVER mailed to Mr. Smith. Ms. Boone outright
                                    lied to the court.
Case 8:15-cv-00011-TPB-CPT Document 153-1 Filed 02/11/20 Page 2 of 3 PageID 1729
Case 8:15-cv-00011-TPB-CPT Document 153-1 Filed 02/11/20 Page 3 of 3 PageID 1730
